--------------------------------------------------------------------------------

Exhibit 10.25
Page 1 of 36

AGREEMENT OF LEASE

 

 

 


MEMORANDUM OF AN AGREEMENT ENTERED INTO BY AND BETWEEN:

 

 


BUZZ TRADING 199 (PTY) LTD
Registration Number: 2007/021617/07
VAT Registration Number: 4260246410


herein represented by LANCE MANNING SEYMOUR CHALWIN-MILTON
in his capacity as DIRECTOR OF THE COMPANY, duly authorised thereto;
(hereinafter referred to as “the Lessor”)


and


NET 1 APPLIED TECHNOLOGIES SOUTH AFRICA (PTY) LTD
Registration No: 2002/031446/07
VAT Registration Number: 4780209849


herein represented by HERMAN KOTZÉ
ID Number : _________________________________


in his capacity as DIRECTOR OF THE COMPANY
duly authorised thereto;
(hereinafter referred to as “the Lessee”)

The Lessor hereby lets to the Lessee who hereby hires the Leased Premises
described herein on the terms and conditions as set out in the Schedule, Terms
and Conditions of the Agreement of Lease and Annexures.

INITIAL HERE

--------------------------------------------------------------------------------

Page 2 of 36

INDEX

1. SCHEDULE 3         TERMS AND CONDITIONS OF THE AGREEMENT OF LEASE 8       2.
Interpretation 8 3. Lease Period 10 4. Option to Renew 10 5. Leased Premises 11
6. Rental and Other Charges 11 7. Payment 12 8. Maintenance and Alterations 13
9. Management and use of the Property 13 10. Services and other Charges payable
by Lessee 14 11. Defects 16 12. Cession, subletting and sale of business 16 13.
Breach 18 14. Re-Building 19 15. Insurance, damage and destruction 19 16.
Lessee’s General Obligations 20 17. General 22 18. Change of Building Name 23
19. Deposit (Cash / Bank Guarantee 23 20. Suretyships 23 21. Advertising Signs
23 22. FICA requirements 24 23. Consent to credit verification 24 24. Exercise
of rights 24 25. Signature 26

ANNEXURES TO THIS AGREEMENT

Annexure A Lessee Company Resolution Annexure B Bank Guarantee format NOT
APPLICABLE Annexure C Plan of Lease premises Annexure D Deed of Suretyship NOT
APPLICABLE Annexure E Re-instatement of Leased Premises

INITIAL HERE

--------------------------------------------------------------------------------

Page 3 of 36

SCHEDULE

1. Particulars             1.1  The Lessor : Buzz Trading 199 (Pty) Ltd      
Registration number:       2007/021617/07       Domicilium: 81 – 8th Avenue    
  Parktown North       Johannesburg 2001         1.2 The Lessee : NET 1 Applied
Technologies South Africa (Pty) Ltd       Registration       Number
:2002/031446/07       Domicilium: 3rd Floor       North Wing,       President
Place,       Cnr Hood and Bolton Roads,       Rosebank, 2193         1.3
 Lessee’s Trading name : NET 1 Applied Technologies       South Africa (Pty) Ltd
1.4 Use of Leased Premises : Office facilities and related activities as
currently used for and for no other purpose whatsoever         1.5  Leased
Premises : President Place, 7 Hood Avenue,       Rosebank       and measuring
approximately :               Third Floor (North Wing)          938.72m²      
Third Floor (West Wing)           938.72m²         Fourth Floor (North
Wing)        938.70m² Fourth Floor (West Wing)         938.70m²              
Fifth Floor (North Wing)            938.70m²       Fifth Floor (West
Wing)             938.70m²               Sixth Floor (North Wing)          
722.73m²       Sixth Floor (West Wing)            716.73m²              
Basement 1                                    620.00m²         7   
691.70m²(Seven thousand six hundred and Ninety one comma seven zero square
meters) rentable area;

INITIAL HERE

--------------------------------------------------------------------------------

Page 4 of 36

as demarcated on the plan attached hereto marked Annexure C. The plan only
serves to identify the Leased Premises and no warranties are given in regard
thereto.

      1.6 Building :

That Building upon the Property in which the Leased Premises are situated, known
as President Place

        1.7 Property : ERF 208 ROSEBANK         1.8 Lease Dates    


  1.8.1 Lease Period :

5 (five) years from the commencement date

       

 

  1.8.2 Commencement Date :

01 December 2011

       

 

  1.8.3 Termination Date :

30 November 2016

     

 

  1.8.4 Option to Renew :

Option to renew for 1(One) year (hereinafter “Renewal Period”) to be exercised
in writing as stipulated in clause 4 of the Terms and Conditions of the
Agreement of Lease


1.9 Monthly Rental :


EXISTING AREA –           Third Floor - North Wing 938.72m² West Wing 938.72m²
Forth Floor - North Wing 938.70m² West Wing 938.70m² Fifth Floor - North Wing
938.70m² West Wing 938.70m² Sixth Floor -     West Wing 716.73m² Basement 1    
620.00m²                 TOTAL     6 968.97m²    


YEAR PERIOD MONTHLY
BASIC
RENTAL OP COSTS BASEMENT
PARKING –
234 BAYS SHADED
PARKING
16 BAYS VAT TOTAL YEAR 1 01 DEC 2011 –
30 NOV 2012 R391 656.11 R121 956.98 R112 320.00 R4 480.00 R88 257.83 R718 670.92
YEAR PERIOD MONTHLY
BASIC
RENTAL OP COSTS BASEMENT
PARKING –
250 BAYS SHADED
PARKING
0 BAYS VAT TOTAL YEAR 2 01 DEC 2012 –
30 NOV 2013 R430 821.73 R134 152.67 R132 000.00 R0.00 R97 576.42 R794 550.81
YEAR 3 01 DEC 2013 –
30 NOV 2014 R473 903.90 R147 567.94 R145 200.00 R0.00 R107 334.06 R874 005.90
YEAR 4 01 DEC 2014 –
30 NOV 2015 R530 772.37 R165 276.09 R162 624.00 R0.00 R120 214.14 R978 886.60
YEAR 5 01 DEC 2015–
30 NOV 2016 R594 465.05 R185 109.22 R182 138.88 R0.00 R134 639.84 R1 096 353.00

INITIAL HERE

--------------------------------------------------------------------------------

Page 5 of 36

NEW AREA –               Sixth Floor - North Wing 722.73m²         TOTAL    
722.73m²


YEAR PERIOD MONTHLY
BASIC
RENTAL OP COSTS VAT TOTAL YEAR 1 01 NOV 2011 –
30 NOV 2011 R0.00 R12 647.78 R1 770.69 R14 418.46   01 DEC 2011 –
31 JUL 2012 R0.00 R12 647.78 R1 770.69 R14 418.46   01 AUG 2012 –
30 NOV 2012 R40 617.43 R12 647.78 R7 457.13 R60 722.33 YEAR 2 01 DEC 2012 –
30 NOV 2013 R44 679.17 R13 912.55 R8 202.84 R66 794.56 YEAR 3 01 DEC 2013 –
30 NOV 2014 R49 147.09 R15 303.81 R9 023.13 R73 474.02 YEAR 4 01 DEC 2014 –
30 NOV 2015 R55 044.74 R17 140.26 R10 105.90 R82 290.90 YEAR 5 01 DEC 2015–
30 NOV 2016 R61 650.10 R19 197.10 R11 318.61 R92 165.81


STORAGE AREA –       Basement 1 3 parking bays converted – Generator room    
Basement 3 18 parking bays converted - Storerooms     TOTAL 21 basement bays
converted into storage


YEAR PERIOD MONTHLY
BASIC
RENTAL VAT TOTAL YEAR 1 01 DEC 2011 –
30 NOV 2012 R5 400.00 R756.00 R6 156.00 YEAR 2 01 DEC 2012 –
30 NOV 2013 R5 940.00 R831.60 R6 771.60 YEAR 3 01 DEC 2013 –
30 NOV 2014 R6 534.00 R914.76 R7 448.76 YEAR 4 01 DEC 2014 –
30 NOV 2015 R7 318.08 R1 024.53 R8 342.61 YEAR 5 01 DEC 2015 –
30 NOV 2016 R8 196.25 R1 147.47 R9 343.72


1.10 Escalations Rental:

10% (Ten percent) on years 2 and 3 and 12% (Twelve percent) on years 4 and 5
compounded per annum on the anniversary of the Commencement Date

        Operating Costs:

10% (Ten percent) on years 2 and 3 and 12% (Twelve percent) on years 4 and 5
compounded per annum on the anniversary of the Commencement Date

INITIAL HERE

--------------------------------------------------------------------------------

Page 6 of 36

Parking/storage:

10% (Ten percent) on years 2 and 3 and 12% (Twelve percent) on years 4 and 5
compounded per annum on the anniversary of the Commencement Date


1.11 Parking Rental :

Basement bays – R480 (excluding VAT) per parking bay per month

       

Shaded bays – R280 (excluding VAT) per parking bay per month

        1.12 Parking Bay/s :

: 250 Basement bays – As per Annexure C(5-7) attached.

     

                         Level 1 – 30 bays

     

                         Level 2 – 59 bays

     

                         Level 3 – 161 bays

        1.13 Lessee’s pro rata share :

63.36% calculated in terms of clause of the Terms and Conditions of the
Agreement of Lease

        1.14 Other Charges    


  1.14.1 Rates and Taxes :

The Lessee is responsible for their pro rata share of rates and taxes levied on
the property and building that make up the development, which is equal to: R99
656.27 per month (Existing Area)

           

The Lessee is responsible for their pro rata share of rates and taxes levied on
the property and building that make up the development, which is equal to: R10
335.04 per month (New Area)

           

Lessee’s pro rata share of increases (as recorded in clause 6.2 of the Terms and
Conditions of the Agreement of Lease)

            1.14.2 Other charges :

As recorded in clause 10 of the Terms and Conditions of the Agreement of Lease


1.15 Lease Fee : R2 500.00 (Five Hundred Rand) (excluding VAT)         1.16
Deposit (Cash / Bank Guarantee) : NIL (NIL rand)         1.17 Personal
Suretyship by : NIL as recorded in the attached Annexure D         1.18 VAT Rate
: All amounts are exclusive of 14% or such other rate as promulgated from time
to time

INITIAL HERE

--------------------------------------------------------------------------------

Page 7 of 36

1.19 Special Term :  

The tenant will be granted a period of 30(thirty) days beneficial occupation and
an additional 240 (Two Hundred and forty days) rent-free period in lieu of a
tenant installation allowance granted by the Landlord to the Tenant on the new
area of 722.73m² (6th Floor North Wing). The beneficial occupation period is to
allow the tenant, inter alia, to prepare the premises to commence trading on the
lease commencement date. No rent will be payable during the beneficial
occupation and rent-free period but services such as water, electricity,
sewerage, refuse removal, rates and taxes and operating costs at R17.50/m² will
be billed and payable monthly by the Tenant. It is specifically recorded that
the Landlord shall use its best endeavours to grant the tenant timeous access to
the premises. Should the Tenant not be granted access to the premises on the day
specified above for reasons beyond the control of the Landlord or its agents,
the Tenant shall have no claim against either of them and neither will the
commencement date of the lease be affected by the delay.

INITIAL HERE

--------------------------------------------------------------------------------

Page 8 of 36

TERMS AND CONDITIONS OF THE AGREEMENT OF LEASE

2.

Interpretation

     

In the interpretation of this Agreement of Lease (including Schedules and
Annexures hereto), unless the context clearly otherwise indicates:

      2.1

“the Building” means the Building in which the Leased Premises are located and
as described in clause 1.6 of the Schedule.

      2.2

“the Commencement Date” and “Termination Date” means the date as recorded in
clauses 1.8.2 and 1.8.3 of the Schedule.

      2.3

“Common Area” or “Common Areas” or “Common Amenities” means those portions of
the Building and the Property not designed to form part of the gross lettable
area of the Building or the Property of the Leased Premises including, but
without derogating from the generality of the aforegoing, lifts (if applicable),
staircases, toilet conveniences, loading zones, all parking, service roads,
passages, service corridors and yards. Nothing contained in this definition
shall be construed as imposing any obligation on the Lessor to provide any such
conveniences as are specifically mentioned above, unless stipulated otherwise in
this Agreement.

      2.4

the Common Amenities” means those facilities, Common Area and services in the
Building and/or Property available for use by, or supplied to the tenants on a
non- exclusive basis and include inter alia, airconditioning, security services,
Common Areas, visitor’s parking and such like.

      2.5

“the Land” means the Land on which the Building is located;

      2.6

“the Leased Premises” means the Leased Premises let in terms of this Agreement
of Lease as described in clause 1.5 of the Schedule and as depicted in the plan
attached hereto marked Annexure C, which only serves to identify the Leased
Premises and no warranties are given in regard thereto.

      2.7

“the Lessee” includes its principals, directors, agents, employees, contractors,
licensees and invitees and similar categories of persons.

      2.8

“the Lessee’s pro rata share” shall be calculated as the lettable area of the
Leased Premises, expressed as a percentage of the total lettable area of the
Property from time to time. At the date of signature the Lessee’s pro rata share
is described in clause 1.13 of the Schedule.

      2.9

“the Lessor” includes its directors, agents, employees and shall include any
manager or other person appointed by the Lessor in writing from time to time to
inter alia administer the Building or any other agent appointed by the Lessor
from time to time.

      2.10

“the Lessor’s Architect” means the architect appointed by the Lessor from time
to time.

INITIAL HERE

--------------------------------------------------------------------------------

Page 9 of 36

  2.11

“Operating Costs” means the monthly operating cost payable by the Lessee to the
Lessor as recorded in clause 1.9 of the schedule - in respect of maintaning and
running the building and/or property for which the tenant is not otherwise
liable in terms of this lease, including (but not limited to) :

Cleaning

Security expenses

Lift and escalator maintenance costs Insurance premiums Rent collecting expenses
and fees

Cost of repairs and general maintenanace, painting, salaries and wages of all
employees engaged in the operation and maintenance of the building and the
property,

Air conditioning maintenance and running costs in respect of the common area

Administrative costs

Accounting, audit and secretarial fees

Pest control

 

The above services are provided by President Place Body Corporate.

        2.12

“Prime Rate of interest” shall mean the prime rate of interest percent per annum
compounded monthly from time to time of the Lessor’s bankers and as determined
by any of the said banker’s manager, whose authority and certification will not
have to be proved. Furthermore a certificate issued by such manager shall
constitute prima facie proof of such rate.

        2.13

“the Property” means the Property consisting of the Land upon which the Building
is situated, and as described in clause 1.7 of the Schedule.

        2.14

“in writing” shall mean a written communication and shall include and be limited
to a letter forwarded by registered post or hand-delivered or a facsimile
transmission.

        2.15

Words importing any one gender shall include the other and words importing the
singular shall include the plural and vice versa.

        2.16

The headings are used for reference only and are in no way to be deemed to
modify, amplify or aid in the interpretation of this Agreement of Lease.

        2.17

All terms referred to in the Schedule shall have the meanings as are assigned to
them therein.

INITIAL HERE

--------------------------------------------------------------------------------

Page 10 of 36

  2.18

Any clauses which are deleted in this Agreement of Lease and which remain
legible thereafter shall be regarded as pro non scripto in the interpretation
and implementation of this Agreement of Lease.

        2.19

In the interpretation of this Agreement of Lease, the contra proferentem rule of
construction shall not apply (this Agreement of Lease being the product of
negotiations between the Parties), nor shall this Agreement of Lease be
construed in favour of or against any party by reason of the extent to which any
Party or its professional advisors participated in the preparation of this
Agreement of Lease.

        2.20

The terms and conditions of this Agreement are severable, therefore should any
law or enactment render one or more of the provisions of this Agreement be
unenforceable or unlawful then such provision(s) shall be severed from this
Agreement and will be regarded as pro non scripto and the remaining provisions
of this Agreement shall be of full force and effect.


3.

Lease Period

   

The lease shall commence on the Commencement Date as recorded in clause 1.8.2 of
the Schedule and terminate on the Termination Date as recorded in clause 1.8.3
(“the Initial period”)

    4.

Option to Renew

    4.1

The Lessee has an option to renew this lease for a further period as recorded in
clause 1.8.4 of the Schedule subject to the same terms and conditions of this
lease, except that the Rental and Operating Costs may be reviewed by the Lessor
so as to be equivalent to such rental as the Lessor can obtain for the Leased
Premises at that time, from any bona fide Lessee notwithstanding which, subject
to the rental, operating costs and escalation for the renewal period not being
less than the rental and operating costs of the current lease and that there
shall be no further option to renew.

    4.2

If the Lessee shall desire to exercise the option herein granted to it, it shall
give written notice to the Lessor to that effect at least 6 (Six) months prior
to the expiration of the Initial Period of this Agreement, failing which this
option shall lapse and be of no further force or effect and this Agreement shall
terminate on the Termination Date.

    4.3

The option is granted on condition that the Lessee does not commit any breach of
any term of this Agreement during the Initial Period of the Agreement and the
Lessee does not rectify such breach within 7 (Seven) days after receipt of a
written notice from the Lessor. Should the condition not be fulfilled in other
words the Lessee commits a breach and does not rectify such breach as aforesaid,
the Lessee’s option to renew this Agreement shall lapse and be of no further
force or effect. This condition is for the benefit of the Lessor and may be
waived by the Lessor in writing at any time.

INITIAL HERE

--------------------------------------------------------------------------------

Page 11 of 36

5.

Leased Premises

    5.1

The Leased Premises are described in clause 1.5 of the Schedule.

    5.2

Upon completion of the Leased Premises, an architect’s certificate shall be
issued by the Lessor’s Architect in respect of the rentable area of the Leased
Premises and should such measurement vary by 5% (Five Percent) or more from the
area stipulated in clause 1.5 of the Schedule, then an adjustment shall be made
to clause 1.9 of the Schedule and thereafter recorded in an Addendum to this
Agreement.

    5.3

The Lessee confirms that the Leased Premises have been identified to it.

    5.4

The Leased Premises hereby let may only be used for the purposes as recorded in
clause 1.4 of the Schedule and for no other purpose whatsoever without the prior
written consent of the Lessor, which consent shall not be unreasonably withheld.
The Lessee acknowledges and agrees that under no circumstances may the Leased
Premises be used for residential purposes or the sleeping over of any person or
persons.

    5.5

The Leased Premises will be deemed to be in good order and condition at the
commencement of the Lease Period, unless and to the extent that the Lessee has
notified the Lessor of any defects or damage therein in writing within 7 (Seven)
days after the taking occupation of the Leased Premises.

    5.6

The Lessee must satisfy himself that the Leased Premises are suitable for the
purpose for which they are let and notwithstanding clause 4.1 above, the Lessor
is giving no warranties or undertakings in this regard. The Lessee is to obtain
all authorisations and licenses necessary to lawfully use the Leased Premises
for the purposes for which they are rented by him.

    5.7

Appurtenances, fixtures and fittings provided by the Lessor on the Leased
Premises form part of the Leased Premises.

    6.

Rental and Other Charges

    6.1

The Monthly Rental payable by the Lessee comprises of the monthly rental
referred to in clause 1.9 and 1.11 of the Schedule and the pro-rata contribution
of increases for municipal rates, services and taxes referred to in clause 10
below. The Lessee will be liable for payment of all Value Added Tax (“VAT”) on
the said amounts referred to in this clause.

    6.2

Should the Property rates and taxes increase during the currency of the lease
the Lessee will be liable for the Lessee’s pro-rata share of such increase. The
Lessee will be liable for such increases from the 01st July 2012.

    6.3

The Lessee shall be liable for the Lessee’s pro-rata share of any new tax or
levy introduced by any local or other authority in respect of and/or relating to
the Leased Premises, the Property or signage thereon.

INITIAL HERE

--------------------------------------------------------------------------------

Page 12 of 36

7.

Payment

      7.1

The Lessee will pay, without deduction or set-off for any reason whatsoever via
Electronic Fund Transfer into such account as may be nominated by the Lessor
from time to time: -

      7.1.1

the Monthly Rental as recorded in clause 1.9 of the Schedule monthly in advance
on or before the first day (which is not a Saturday, Sunday or public holiday)
of each month;

      7.1.2

the Lease Fee (as recorded in clause 1.15 of the Schedule) on the date on which
the Lessee signs this Agreement;

      7.1.3

any other amount owing within 7 days of demand.


7.2

The Lessor may appropriate any payment received from or for the benefit of the
Lessee in reduction of any amount payable by the Lessee to the Lessor in terms
of this Agreement.

    7.3

If the Lessee fails to make payment to the Lessor of any amount payable by him
in terms of this Agreement, then the Lessor may (without prejudice to any other
rights and remedies which it may have) recover interest from the Lessee on the
amount outstanding at the Prime Rate of interest charged by the Lessor’s bankers
from time to time plus 2% (two percent).

    7.4

Without prejudice to any rights and remedies of the Lessor and notwithstanding
any legal rule to the contrary, payments made by post will only have been
validly made when the payment is received by the Lessor and if made in terms of
any instrument, other than cash, when such instrument has been honoured.
Furthermore the Lessee bears the risk of such payment not being delivered by
post timeously or at all, whether as a result of loss, theft, delay or any other
reason.

    7.5

The Lessee acknowledges that the bank account detail of the Lessor is not likely
to change. The Lessee will be informed of a change in bank account detail of the
Lessor in writing and on a letterhead from the Lessor or its agent and such
letter will be sent by registered mail. Prior to the Lessee acting on such
letter, the Lessee shall verify the purported change in bank account detail by
calling the Financial Director of Lessor or its agent and confirm such change
whereafter the Lessee shall further confirm and/or verify any change in bank
account detail in writing, on an official letterhead of the Lessee addressed to
the Financial Director of the Lessor or its agent and referring to such
telephone call and the content thereof. Prior to making payment into the new
bank account, the Lessee shall confirm that the Financial Director of the Lessor
has received such letter. Should payment of gross monthly rent and all other
payments be made in any manner than as set out above, the risk and liability to
ensure that payment of gross monthly rent and other payments due in terms of
this Agreement shall remain vested with the Lessee. The Lessee hereby accepts
the full risk and liability should any payment be lost, stolen or
misappropriated and the Lessee shall immediately make a proper payment in
replacement thereof.

INITIAL HERE

--------------------------------------------------------------------------------

Page 13 of 36

8.

Maintenance and Alterations

      8.1

The Lessee is liable for -

      8.1.1

any damage caused to the Property by himself or for which the Lessee is
vicariously liable;

      8.1.2

any damage to the interior of the Leased Premises as well as to the inside and
outside of its doors, door mechanisms and windows ( including but not limited to
frames, burglar - proofing, fluorescent tubes, light bulbs, choking coils and
power points) save and except for damage caused by the Lessor or for which the
Lessor is vicariously liable;

      8.1.3

maintaining at its cost the interior of the Leased Premises in good order and
condition.

     

In the event of a dispute as to whether the Lessee is liable in terms of clauses
8.1.1,

      8.1.2

or 8.1.3 hereof, the onus is on the Lessee to prove that he is not so liable.

      8.2

The Lessee will at his cost, keep the interior of the Leased Premises clean and
hygienic at all times, free of all pests and vermin.

      8.3

On vacating the Leased Premises, the Lessee will at its cost, reinstate and
restore the Leased Premises as recorded in Annexure E.

      8.4

The Lessee may not make any alterations, additions or improvements to the Leased
Premises without the prior written consent of the Lessor whose consent shall not
be unreasonably withheld.

      8.5

Without derogating from the other provisions of this Agreement, the Lessor is
not liable to compensate the Lessee for any alterations, additions or
improvements made to the Leased Premises and the Lessee waives any lien in
respect of such alterations, additions or improvements.

      8.6

No contractors may be employed by the Lessee to do any work in the Leased
Premises other than contractors approved by the Lessor in writing, which
approval will not be unreasonably withheld.

      8.7

The Lessee will at all reasonable times permit the Lessor to have access to the
Leased Premises for the purpose of carrying-out inspections or to carry out any
repairs which the Lessor deems necessary.

      9.

Management and use of the Property

      9.1

The Lessee will abide by all rules made by the Lessor from time to time in
respect of the management and use of the Property as advised by the Lessor to
the Lessee in writing from time to time. Such rules may amongst other things, be
in respect of security, safety, fire, access, parking, common areas, the keeping
or attaching of anything (also name boards and signage) visible from outside the
Leased Premises, delivery, refuse removal and other services. Such rules are to
be reasonable and according to trade usage. A breach of such rules will be
deemed a breach of this Agreement.

INITIAL HERE

--------------------------------------------------------------------------------

Page 14 of 36

9.2

The Lessor may reasonably control, restrict or deny access to the Property in
the interest of security of safety and may secure the Property as it sees fit.
The Lessee is responsible for the security of the Leased Premises at its own
cost. Such security shall abide by the rules and regulations implemented by the
Lessor from time to time and shall comply with the directives of the Lessor’s
appointed security service provider (if any). The Lessor is responsible to
secure all common areas up to the Leased Premises; thereafter it is the Lessee’s
responsibility.

    9.3

The Lessee will use the Leased Premises for the purpose referred to in clause
1.4 of the Schedule and may not use it for any other purpose. The Lessee may not
permit any unlawful use of the Leased Premises or any use which is contrary to
the conditions of title, registered servitudes and the provisions of the town
planning scheme applicable in respect of the Property.

    9.4

Save for the gross negligence and/or willful misconduct, the Lessor is not
liable for any inconvenience or damage suffered by the Lessee on account of the
interruption or temporary restriction of services to the Leased Premises,
restriction or denial of access to the Property, the application of security or
safety measures, maintenance and repair work to effect alterations, additions or
removals. Access will not be unreasonably withheld.

    9.5

The Lessee will not permit any object to be placed in the Leased Premises which
exceeds the floor design load of the Building or of the Leased Premises.

    9.6

The Lessee may not overload the electricity supply to the Leased Premises.

    9.7

The Lessor may at any time place any license or business notice on the exterior
of the Leased Premises. “To Let” signs may, unless agreed otherwise in writing,
only be placed on the exterior of the Leased Premises during the last 3 (Three)
months of the Lease Period and/or upon cancellation of this Agreement in the
event of breach.

    9.8

The Lessee shall ensure that the common areas and facilities are not used as
eating- places or general resting places by its invitees and the Lessee shall
procure that its invitees do not misuse the areas and facilities in any other
way; this will not apply to the common area in front of the coffee shop.

    9.9

Common conveniences and facilities are used at the user’s own risk, and the
Lessor shall not be liable for injury to any person or for any damage or loss,
however caused.

    9.10

The Lessee will ensure that its employees are advised and instructed to utilize
the dedicated smoking area. As indicated on Annexure C(8)

    10.

Services and other Charges payable by Lessee

    10.1

In addition to the monthly rental, the Lessee shall be liable for and shall pay
the Lessor on a monthly basis to the Lessor or the local authority or body
concerned, as the Lessor may from time to time require:

INITIAL HERE

--------------------------------------------------------------------------------

Page 15 of 36

  10.1.1

the cost of all electricity, including but not limited to the electrical maximum
demand charges, basic electrical charges, connection fees and all other
electrical consumption by the Lessee on or about the Leased Premises;

        10.1.2

Gas and water consumed by the Lessee on or about the Leased Premises;

        10.1.3

the Lessee’s pro-rata share of industrial effluent charges and sewerage charges
calculated at the applicable rate specified by the local authority,

        10.1.4

the Lessee’s pro-rata share of refuse removal charges for the Leased Premises or
its direct costs of actual refuse removal generated by the Lessee whichever is
applicable;

        10.1.5

the Lessee’s pro-rata share of Common Amenity Costs

        10.1.6

the Lessee’s pro-rata share all costs incurred by the Lessor for the reading of
meters situated at the Property relating to water, electricity and gas
consumption on the Property and/or the Leased Premises.


10.2

Should a meter metering the electricity and water consumption be shared between
lessees, the charges will be shared on a pro rata basis calculated as the
percentage which the area of the Leased Premises bears to the total area
metered.

    10.3

Should at any time such meters fail, then the Lessee will be liable for its
average electricity and water charges, calculated over the preceding 6 (Six)
months. A certificate issued by the Lessor and/or its agent shall constitute
prima facie proof of such calculation. The Lessee shall be notified immediately
upon the discovery of such a metering defect.

    10.4

Should the Lessee fail to pay the charges for electricity and/or water within 7
(Seven) days of written demand, then, without prejudice to any other rights it
may have, the Lessor shall be entitled to terminate the supply of utility
services to the Lessee without further notice, and shall not be liable for any
damages, including consequential damages, that may be sustained by the Lessee.

    10.5

If water, gas or electricity is not metered separately for the Leased Premises,
then the Lessee’s liability for charges for electricity, water and gas shall be
the Lessee’s pro-rata share (as recorded in clause 1.13 of the Schedule) thereof
calculated at the same rate as the Lessee would pay to that authority or
supplier, had such services been supplied directly to the Lessee.

    10.6

No heating or air-conditioning appliances (other than as supplied by the Lessor,
if any) may be used in the Leased Premises, unless the Lessor consents thereto
in writing.

    10.7

Any additional services required by the Lessee in respect of the Leased Premises
must be expressly agreed to in writing.

    10.8

Any electrical charges, refuse removal, water or any other such charges shall be
paid for by the Lessee from the fixturing occupation date, whether or not the
Lessee trades from the Leased Premises.

INITIAL HERE

--------------------------------------------------------------------------------

Page 16 of 36

10.9

The Lessee shall furthermore be liable for the costs of servicing and
maintaining any dedicated air-conditioning unit, alternatively in case of a
shared unit, the costs divided by the area of the Leased Premises expressed as a
percentage of the total area which the air conditioning unit serve, excluding
common areas.

    10.10

The Lessee shall furthermore be liable for the costs of purchase, installation,
maintenance and repair of any and all hand held firefighting equipment and hose
reels in the Leased Premises.

    10.11

The Lessee shall be responsible for the replacement cost of any bins or
containers used by or in connection with the Leased Premises which may be
stolen, lost or unlawfully removed.

    10.12

Should any future legislation introduce a penalty or an extra charge or levy on
electricity and/or water consumption based on usage of electricity and/or water
or as directed in such legislation, the Lessor shall be entitled to recover such
penalty or extra charge or levy from the Lessee if such Lessee’s usage of
electricity and/or water results in a penalty or extra charge or levy. A
certificate issued by the Lessor shall constitute prima facie proof of the
Lessee’s liability and the amount stated therein.

    11.

Defects

    11.1

Should the Lessee, on taking occupation of the new Leased Premises on the 6th
floor North Wing, find any of the keys, locks, doors, door mechanisms, windows,
washbasins, taps, toilets, sanitary ware, drains or downpipes, electrical, other
equipment or any other finishes relating to the premises not in good order, the
Lessee shall notify the Lessor in writing of all defects within 7 (Seven) days
of taking occupation and the Lessor shall take all reasonable steps to repair
such defects as soon as possible. Should the Lessee not give such notice within
the specified time, it shall be regarded as an acknowledgement that the Leased
Premises and items were received in good order and repair.

    11.2

The provisions of this clause shall not be applicable in the event of a renewal
of any Agreement of Lease.

    12.

Cession, subletting and sale of business

    12.1

The Lessee may not cede any of his rights or delegate any of his obligations in
terms of this Agreement or sublet or give up occupation of the Leased Premises
(or part thereof to any person other than its subsidiaries or affiliate entities
without the prior written consent of the Lessor, which consent shall not
unreasonably be withheld. The onus is on the Lessee to prove unreasonableness.


12.2

If the Lessee is a private company or close corporation and it intends to change
the holding of its members so that the members who held the controlling interest
when this Agreement was entered into, will no longer do so, then -

      12.2.1

the Lessee will inform the Lessor in writing of such intended change; and

      12.2.2

obtain the Lessor’s prior written consent to such change, which consent shall
not unreasonably be withheld by the Lessor. The onus is on the Lessee to prove
unreasonableness.

INITIAL HERE

--------------------------------------------------------------------------------

Page 17 of 36

provided that should the Lessee fail to inform the Lessor of an intended change
as contemplated in clause 12.2.1 or should the Lessor withhold its consent to
any such change and the Lessee nevertheless proceeds to change the holding of
its members, the Lessor may terminate this Agreement by 1 (One) calendar month’s
written notice given to the Lessee within 30 (Thirty) days after the Lessor
becomes aware of the change in members’ holding.

        12.3

The Lessee shall not be entitled to sell its business conducted from the Leased
Premises without the prior written consent of the Lessor, which consent shall be
granted in the sole and absolute discretion of the Lessor and on conditions
determined by the Lessor at the time;

        12.3.1

Should the Lessee anticipate the possible sale of its business or any portion
thereof, and prior to entering into or concluding any Agreement with a potential
purchaser, the Lessee shall notify the Lessor in writing, which notice shall
contain the following minimum information:-

        12.3.1.1

the name and identity number of the potential purchaser;

        12.3.1.2

the name and registration number of the proposed purchaser in the event of a
juristic person;

        12.3.1.3

the proposed sureties and their identity numbers;

        12.3.1.4

the experience, curriculum vitae and résumé of the potential purchaser and of
any individuals that will conduct the business;

        12.3.1.5

the business plan;

        12.3.1.6

the amount of Lessee installation allowances that was granted to the Lessee by
the Lessor;

        12.3.1.7

a copy of the proposed Agreement of Sale;

        12.3.1.8

confirmation that no amounts are payable to the Lessor by the Lessee at the time
of making such request. Should monies be outstanding and the Lessee would
request the Lessor to accept payment from the purchaser of the business
conducted from the Leased Premises, the Lessor shall be under no obligation to
accept such proposal and shall be at liberty to enforce its rights in terms of
this Agreement at any time alternatively accept such proposal upon terms and
conditions acceptable to the Lessor.

        12.3.2

The surety(ies) to this Agreement shall remain liable, and where necessary shall
be re-signed to record their liability for the duration of the unexpired portion
of the Agreement, despite and notwithstanding an approval of the sale of the
business;

        12.3.3

In the event of the Lessee having received an installation allowance from the
Lessor, the installation allowance will be repaid to the Lessor, prior to the
purchaser of the business taking occupation of the Leased Premises alternatively
at signing an assignment of this Agreement or upon the signing a new agreement
of lease in respect of the Leased Premises by such purchaser, on the following
formula:

INITIAL HERE

--------------------------------------------------------------------------------

Page 18 of 36

Amount of Allowance x Unexpired Period of The Initial Period 
                                                                The Initial
Period

= Amount to be repaid by the Lessee to the Lessor

  12.3.4

Such repayment shall be payable upon demand from the Lessor;

        12.3.5

The Lessee shall notify the “prospective purchaser” of the content of this
Agreement and specifically but not limited to the usage clause and shall
furthermore make no representation that such usage clause or any other term of
this Agreement may alter or be amended or that such amendment shall be
favourably considered by the Lessor.

        12.3.6

For the avoidance of doubt, the parties record that if the business conducted
from the Leased Premises is sold by the Lessee, then and unless the purchaser of
the new business takes assignment of this lease, all rentals remaining under
this lease until Termination Date will become due for payment by the Lessee to
the Lessor at their then present value using the Prime Rate of interest of
Nedbank Ltd. A certificate issued by the Lessor shall constitute prima facie
proof of the present value of the rentals remaining under this lease until
Termination Date.


13.

Breach

      13.1

If:

      13.1.1

the Lessee fail to pay any amount due by the Lessee in terms of this Agreement
on the due date thereof; and/or

      13.1.2

the Lessee breaches any term of this Agreement and does not remedy such breach
within 7 (Seven) days after having been required in writing by the Lessor to do
so.

      13.1.3

the Lessee being a company or close corporation, be placed under provisional or
final judicial management or provisional or final winding-up, whether voluntary
or compulsory; and/or

      13.1.4

the Lessee be a franchise and its franchise agreement is cancelled or terminated
or is interdicted on a temporary or permanent basis from trading as a franchisee
in any respect; and/or

      13.1.5

the Lessee holds any license to conduct its business or part thereof and such
license is revoked or not renewed or extended;

then the Lessor may (without prejudice to its other rights and remedies)
forthwith cancel this Agreement by written notice to that effect given to the
Lessee; or

INITIAL HERE

--------------------------------------------------------------------------------

Page 19 of 36

at the election of the Lessor, amend this Agreement by written notice given to
the Lessee, to the effect that this Agreement may thereafter be terminated by
the Lessor before the expiry of the Lease Period, by giving 1 (One) calendar
month’s written notice.

      13.2

If the Lessee breaches any term of this Agreement and the Lessor has already in
terms of clause 13.1 hereof in writing required the Lessee three or more times
to remedy a breach (whether the same breach or a different breach), then the
Lessor may (without prejudice to its other rights and remedies) immediately and
without first requiring the Lessee to remedy such breach -

      13.2.1

cancel this Agreement by written notice to that effect given to the Lessee; or

      13.2.2

at the election of the Lessor, by written notice to that effect given to the
Lessee change the Lease Period so that this Agreement may thereafter be
terminated by the Lessor by 1 (One) calendar month’s written notice.

      13.3

If the Lessee disputes any termination of this Agreement and remains in
possession of the Leased Premises, the Lessee will continue paying the Monthly
Rental and other monies payable in terms of this Agreement and will continue to
fulfill its other obligations in terms of this Agreement pending the
determination of such dispute. The Lessor will be entitled to accept such
payments without prejudice to its rights or remedies. If such dispute is
resolved in favour of the Lessor, then any such payments will be deemed to have
been paid on account of damages suffered by the Lessor as a result of the
unlawful holding over by the Lessee of the Leased Premises.


14.

Re-Building


14.1

Notwithstanding anything contained to the contrary in this Agreement, if the
Lessor intends to renovate and/or demolish and/or re-develop the Building in
which the Leased Premises are situated, the Lessor may cancel this lease by
giving the Lessee at least 3 (Three) calendar months’ written notice of
cancellation.

    14.2

The Lessor may extend or change the Building at any time without giving the
Lessee notice to such effect. The Lessee may under no circumstances object to
the proposed extension or any rezoning application or other application by the
Lessor to extend or change the building.

    14.3

The Lessor will ensure access to the Leased Premises will always be available
and any disruption will have no material impact to the Lessee’s business.

    15.

Insurance, damage and destruction

    15.1

The Lessee may not do or permit anything to be done which invalidates the
Lessor’s insurance policies in respect of the Property or which causes insurance
claims to be unenforceable or which increases the premiums of such insurance.
The policies are to be made available by the Lessor for perusal on written
request by the Lessee.

    15.2

If the Leased Premises or the Building is damaged or destroyed to such an extent
that it becomes substantially untenantable, the Lessor may, at its option, and
in addition to any other rights which it may have -

INITIAL HERE

--------------------------------------------------------------------------------

Page 20 of 36

  15.2.1

by written notice terminate this Agreement from date of such damage or
destruction, or

        15.2.2

rebuild or restore the Leased Premises or the Building, provided that during
such rebuilding or restoration the Monthly Rental will be abated in accordance
with the extent of loss of beneficial occupation suffered by the Lessee, as
certified the Lessor’s architect or

        15.2.3

Provided that in the event that such rebuilding or restoration is likely to take
more than 3(three) months to complete, the Lessee may elect to terminate this
Agreement.

        15.2.4

Should the Lessee do so, the Lessee indemnifies the Lessor against any loss
incurred as a result of this and/or pay for any increase in the insurance
premium required to accommodate such business.


16.

Lessee’s General Obligations

      16.1

The Lessee:

      16.1.1

shall comply with all laws, by-laws and regulations relating to lessees or
occupiers of business premises for the conduct of any business carried on in the
premises, including but not limited to obtaining an occupation certificate from
the local authority at its cost;

      16.1.2

shall not do or permit or cause anything to be done in or about the Leased
Premises anything which, in the reasonable opinion of the Lessor, constitutes a
nuisance or disturbance or may cause inconvenience to, or in any way disturb the
peace of the Lessor or other lessees in the Building or on the Property, or
occupiers of neighbouring premises or which may detract from the general neat
appearance of the Property or the Leased Premises. Nothing in this Agreement
shall entitle any lessee or person or other party to demand from the Lessor to
take action in terms of this clause, nor shall any lessee or other party derive
any rights from the provision of this clause;

      16.1.3

will, if the Lessee is a restaurant or fast food outlet at its cost, install and
maintain an extraction system in the food preparation area with filters, and
shall maintain and regularly service, at its cost, these filters, to reduce
odours and smoke to a minimum, together with a grease trap or similar equipment
leading to the drainage in the Leased Premises, and the Lessor will have the
right to order the Lessee, at the Lessee's cost, to change any system to meet
the requirement of the Lessor or of any authority, including but not limited to
the Department of Agriculture, Conservation and Environment;

      16.1.4

undertakes not to do or permit any act or deed, which may or shall obstruct the
sewerage pipes, water pipes, storm water drainage system and/or drains. Should
such an incident occur, the Lessor will be entitled to recover the cost of
unblocking same and/or any damages resulting from such blockage from the Lessee
and should the Lessor's contractor find that more than one lessee has attributed
to the blockage, the costs and damages will be recovered from the responsible
parties on an equal basis;

INITIAL HERE

--------------------------------------------------------------------------------

Page 21 of 36

  16.1.5

shall ensure that the Leased Premises are adequately stocked and properly
staffed and shall not obscure windows in any manner;

        16.1.6

shall pay for the replacement and repair of any lamps, starters, ballast and any
lamps used in the Leased Premises and shall not interfere with the electrical
installation or any other installation or equipment belonging to the Lessor and
shall not overload the electrical system or any other service;

        16.1.7

shall not attach to the walls, ceilings and/or place on any part of the Leased
Premises fittings or equipment which may be too heavy load therefore;

        16.1.8

shall be responsible for maintenance and repair of electrical installations in
the Leased Premises, including but not limited to the distribution board and
further more furnish the Lessor with an electrical compliance certificate if
requested in writing by the Lessor from time to time, and should the Lessee fail
to do so the Lessor shall be entitled but not obliged to instruct its agents to
obtain such certificate and the Lessee shall be liable for all costs relating
thereto including but not limited to costs in respect of work to be performed.

        16.1.9

shall provide and use bins or containers for refuse removal at its costs as may
be necessary or specified by the local authority or the Lessor and keep the bins
and containers in a neat and tidy condition and replace them from time to time;

        16.1.10

shall not hold or permit to be held, any auction in or upon the Leased Premises
without the Lessor's prior written consent;

        16.1.11

shall expedite the loading and unloading of vehicles to ensure that vehicles do
not wait in the unloading area for unreasonably long periods;

        16.1.12

shall not be entitled to encumber, pledge, hypothecate or bond the content of
the Leased Premises without the Lessor’s prior written consent. Failure by the
Lessee to abide herewith shall constitute a material breach of the terms and
conditions of this Agreement;

        16.1.13

shall, and it is a material term of this Agreement, keep the Leased Premises
open continuously during business hours and carry on its business during the
whole term of this Agreement or any extension or renewal thereof, subject to its
right to close the Leased Premises on special occasions or when general
conditions render it reasonably appropriate to do and then with the written
consent of the Lessor;

        16.1.14

shall ensure that all activities on the Leased Premises comply in all respects
with the Occupational Health and Safety Act No. 85 of 1993, as amended (or its
successor) and the regulations (as amended) found thereunder. The Lessee
confirms that with effect from the fixturing occupation date it has acquired
full control in respect of the use of the Leased Premises for purpose of the
Occupational Health and Safety Act No. 85 of 1993, as amended, and the Lessee
hereby indemnifies the Lessor or any duly appointed agent against any claims
arising from the Lessee’s non-compliance with the provisions of this Act in
respect of the Leased Premises;

        16.1.15

shall not contravene or allow the contravention of the Tobacco Products Control
Act 83 of 1993 (including regulations as amended thereunder) by members of its
staff or any person on the Leased Premises. The Lessee further indemnifies and
holds the Lessor harmless against any penalty imposed by any local, provincial,
national or other authority as a result of the Lessee's failure to comply with
the provisions of such Act and/or the regulations.

INITIAL HERE

--------------------------------------------------------------------------------

Page 22 of 36

16.2

The Lessee indemnifies and holds the Lessor harmless against any protest,
picketing, strike, unlawful occupancy, nuisance and disturbance carried out by
any employees and/or third party/parties on the Leased Premises and/or in the
building directed to or relating to the Lessee.

    16.3

The Lessee undertakes to immediately inform the Lessor in writing of any
industrial action and/or process where an order is sought or applied for in
terms of which industrial action would be allowed in any location other than the
premises for example on the property or in the building. The Lessee shall not
willfully agree to and shall oppose any application in terms of which any
industrial action would be allowed in any location other than the Leased
Premises for example on the Property or in the Building.

    16.4

The Lessee undertakes to use its best endeavours to limit the noise levels and
nuisance caused by any industrial action by its employees or directed at the
Lessee.


17.

General


17.1

Any letting or reservation of parking space on the Property, if available, for
the benefit of the Lessee will be expressly agreed upon in writing separately
from this Agreement.

    17.2

The fitting-out of the Leased Premises will be expressly agreed upon in writing
separately from this Agreement.

    17.3

The Lessor may assign its rights and obligations in terms of this Agreement to
any other person by written notice to that effect given to the Lessee. The
Lessee hereby consents to such assignment.

    17.4

If the Lessee comprises more than one person, such persons are jointly and
severally liable and entitled in terms of this Agreement.

    17.5

The Lessee is to ensure that its visitors and its employees do not act in
contravention of this Agreement.

    17.6

If the Lessor provides services to the Leased Premises or makes concessions
which it is not obliged to provide or make, then the Lessee does not acquire
rights in respect thereof and the Lessor is not obliged to continue providing
such services or making such concessions.

    17.7

This Agreement supersedes all prior agreements in respect of the matters
referred to herein and is the whole agreement in respect thereof. No amendment,
renewal or consensual cancellation of this Agreement is binding on the parties
unless expressly contained in a written document signed by the Lessor. The
Lessor will not be bound by any representation or warranty not expressly
recorded in this Agreement.

    17.8

Where necessary, in the Agreement, a reference to the masculine gender includes
the feminine and neuter.

INITIAL HERE

--------------------------------------------------------------------------------

Page 23 of 36

18.

Change of Building Name

   

The Lessor shall have the right to change the name of the Building. The Lessor
shall not be liable for any losses or damages suffered by the Lessee from or
incidental to such change of name.

    19.

Cash Deposit


19.1

The Deposit will be security for the Lessee’s obligations in terms of this
Agreement (including any cancellation thereof).

    19.2

The Deposit, without interest but after deduction of all amounts owing by the
Lessee to the Lessor, will be repaid by the Lessor to the Lessee within 3
(Three) months after this Agreement terminates for any reason whatsoever. If the
Lessee provides a Bank Guarantee, such Bank Guarantee shall expire 3 (Three)
months after the Termination Date of this Agreement after which such Bank
Guarantee shall be revoked.

    19.3

Should the Lessee not furnish such acceptable Bank Guarantee at the date of
signature of this Agreement, the Deposit shall thereafter, notwithstanding what
is recorded elsewhere, be payable in cash. This provision is for the benefit of
the Lessor and may be waived by it in writing at any time.


20.

Suretyships

   

The person or persons named in clause 1.17 of the Schedule shall furnish
personal suretyships together with the signing of this Agreement of Lease.
Should such person or persons fail to sign such suretyships, then it shall be
deemed that the Lessee shall be in breach of the terms and conditions of this
Agreement of Lease, and the Lessor shall be entitled to exercise all its rights
hereunder, consequent upon a breach by the Lessee of its obligations, provided
that the Lessor may, in its discretion, waive its right to the suretyship of any
one or more of the sureties named in the Schedule without affecting its right in
respect of the remaining sureties or their several obligations as such.


21.

Advertising Signs


21.1

The Lessee shall not affix to or place, hang or erect on any part of the Leased
Premises or the Property, any sign, nameplate, notice-board, advertising sign,
flagpole, antenna or sun-blind, not do or cause to be done any painting, writing
or printing on any part of the Leased Premises or of the Property without the
Lessor's prior written consent. If the Lessor consents, the work shall be done
strictly in accordance with the Lessor’s specifications. If the Lessee commits a
breach of this provision, the Lessor shall be entitled, without notice or order
of court, to remove the offending matter at the Lessee’s expense;

    21.2

The Lessee shall be required to provide a sign in compliance with the provisions
of the Lessor’s sign and shopfront specifications. The Lessee shall be obliged
to obtain the prior written approval of the Lessor for any signage it wishes to
erect in or on the Leased Premises and, provided such signage is in keeping with
the general standard and finish of the building, such consent shall not be
unreasonably withheld;

    21.3

If the signage is approved by the Lessor in terms of clause 21.2, the Lessee’s
right to place a sign on a portion of the Leased Premises and/or Building and/or
Property, shall be by virtue of a license and such license may be revoked at any
time;

INITIAL HERE

--------------------------------------------------------------------------------

Page 24 of 36

21.4

During this Agreement or any renewal therefore, the Lessee shall maintain the
good appearance of any advertising sign and keep it in proper working order and
shall, at the expiration or earlier termination of this Agreement, remove any
sign so placed and reinstate the relevant part of the Leased Premises and/or
Building and/or Property to the same good order and conditions as it was at the
commencement date or as it was when the Leased Premises were first occupied by
the Lessee.


22.

FICA requirements

   

The Lessee acknowledges the Lessor’s duty to comply with the Financial
Intelligence Centre Act, 38 of 2001, as amended, and agrees to provide the
Lessor with the relevant documents as required by law.

    23.

Consent to credit verification


23.1

The Lessee irrevocably consent to the Lessor and/or its agents requesting any
information available on any credit bureau regarding the Lessee stipulated
herein from time to time.

    23.2

This consent includes (but is not limited to) that the Lessor and/or its agents,
as the case may be:


  23.2.1

perform a credit search on the Lessee’s credit profile with more than one
registered credit bureau at any time during the currency of this Agreement.

        23.2.2

should the Lessee fail to meet its commitments in terms of this Agreement, the
Lessor and/or its agents may record the Lessee’s non-performance to any credit
bureau.

        23.2.3

to request a report where the Lessor and/or its agents are monitoring the
Lessee’s payment behaviour by researching the Lessee’s profile.

        23.2.4

use any new information and data obtained from any registered credit bureau in
respect of future applications to lease (if applicable).

        23.2.5

may record the details in respect of the Lessee’s account with any registered
credit bureau.

        23.2.6

may record and transmit details of the Lessee’s performance in terms of this
Agreement and how the account is conducted by the Lessee in meeting its
obligations in terms of this Agreement.


23.3

The Lessor will give the Lessee 20 (Twenty) business days’ written notice prior
to forwarding of the details as set out above to any registered credit bureau.


24.

Exercise of rights


24.1

The Lessee chooses the their Head Office address as stated in clause 1.2 of the
schedule as his address for the service of any process of court and for all
purposes (including the giving of notices) in terms of this Agreement (including
any cancellation thereof); provided that a process or notice actually served on
or received by the Lessee will be adequately served or given notwithstanding the
fact that it was not served on or received by the Lessee at the Leased Premises.

INITIAL HERE

--------------------------------------------------------------------------------

Page 25 of 36

24.2

Each party hereby consents to the jurisdiction of the Magistrates’ Court should
either party institute legal proceedings out of that court, even if the amount
claimed exceeds the jurisdiction of the Magistrates’ Court.

    24.3

The costs which either party may be obliged to pay to the other party pursuant
to the other party enforcing its rights in terms of this Agreement (including
any cancellation thereof) include legal costs (as between
attorney-and-own-client), collection commission and tracing costs.

INITIAL HERE

--------------------------------------------------------------------------------

Page 26 of 36

25. Signature    

Any signature for the Lessee hereby warrants that he is authorised to sign this
Agreement on behalf of the Lessee and that the Lessee is empowered to enter into
this Agreement -

        25.1  SIGNATURE OF / FOR LESSEE            SIGNED at ROSEBANK on 7th day
of MAY 2013____                /s/ Herman
Kotzé                                              Duly authorized (THE LESSEE)
                25.2  DETAILS OF SIGNATORY OF / FOR LESSEE ( S )


  FULL NAME HERMAN KOTZÉ         CAPACITY DIRECTOR         IDENTITY NUMBER  


 

      AS WITNESS   PRINT NAME (WITNESS)

INITIAL HERE

--------------------------------------------------------------------------------

Page 27 of 36

25.3

SIGNATURE FOR LESSOR

   

SIGNED at ROSEBANK on 7TH day of MAY 2013____

/s/ Lance Manning Seymour Chalwin-Milton                                 

Duly authorized (THE LESSOR)

 

25.4

DETAILS OF SIGNATORY OF / FOR LESSOR ( S )


FULL NAME LANCE MANNING SEYMOUR CHALWIN- MILTON     CAPACITY DIRECTOR
_____________________________________     IDENTITY NUMBER  


      AS WITNESS   PRINT NAME (WITNESS)

INITIAL HERE

--------------------------------------------------------------------------------

Page 28 of 36

ANNEXURE A

LESSEE COMPANY RESOLUTION

CERTIFIED COPY OF A RESOLUTION OF
NET 1 APPLIED TECHNOLOGIES SOUTH AFRICA LIMITED

PASSED AT:          __________________________________________  
ON:                           __________________________________________

 

--------------------------------------------------------------------------------

IT WAS RESOLVED THAT:

NET 1 APPLIED TECHNOLOGIES SOUTH AFRICA LIMITED

1.

enter into an Agreement of Lease with BUZZ TRADING 199 (PTY) LTD to which this
Resolution is attached”;

    2.

HERMAN KOTZÉ in his capacity as __________________________________is hereby
authorised to sign such Agreement on behalf of NET 1 APPLIED TECHNOLOGIES SOUTH
AFRICA LIMITED

THE AFOREGOING IS CERTIFIED TO BE A TRUE COPY

_________________________                 _________________________  (Name in
print)                  (Full Signature)                        
_________________________                    (Designation)            
(Designation AND Signature)   DATE             (Designation AND Signature)  
DATE             (Designation AND Signature)   DATE

INITIAL HERE

--------------------------------------------------------------------------------

Page 29 of 36

ANNEXURE B

BANK GUARANTEE FORMAT

LEASE GUARANTEE NUMBER:   ____________________


DATE:     _____________________

LEASE GUARANTEE BETWEEN   __________________   AND ________________________

We, _________________________ Bank of South Africa Limited, Registration Number
_____________________ (“the Bank”), advise that we are holding the sum of R
____________ (_______________ Rand) (“the Guaranteed Amount”) on behalf of
__________________ (hereinafter referred to as “the Lessee”) at the disposal of 
__________________ (hereinafter referred to as “the Lessor”) for the Agreement
of Lease of Shop ____ situated at ________________(hereinafter referred to as
“the Lease Agreement”). The Bank will pay on receipt of a first written demand
from the Lessor, stating that the amount is due and payable and that the Lessee
is in breach of the Lessee’s obligations under the Lease Agreement, provided
that the claimed amount does not exceed the Guaranteed Amount.

The Bank’s liability under this Guarantee is principle in nature and is not
subject to any agreement. The Bank’s liability shall not be reduced or in any
way be affected by any alteration of any agreements entered into, or to be
entered into, with the Lessor.

The Bank will pay upon demand and will not determine the validity of the demand
or the correctness of the amount demanded, or become party to any claim or
dispute of any nature, which any party may allege.

This Guarantee is neither negotiable nor transferable, is restricted to the
payment of a sum of money only and is limited to the Guaranteed Amount.

This Guarantee will expire on ___________________being 3 (Three) calendar months
after the termination of the Lease Agreement or upon payment of the Guaranteed
Amount in full by the Bank, whichever event occurs first, and no further claims
will then be considered.

The Bank may at any time withdraw from this Guarantee by giving 3 (three) months
written notice and make payment of the Guaranteed Amount by way of Electronic
Fund Transfer into the account directed in writing by the Lessor from time to
time.

Payment will only be made at the _______________branch of the Bank and against
return of this original Guarantee by the Lessor or the Lessor’s duly authorised
agent.

The original Guarantee must be returned to the Bank, either against payment of
the Guaranteed Amount, or expiry thereof.

This Guarantee is issued in favour of __________[the Lessor]. This Guarantee is
neither negotiable nor transferable, save in the event that the property which
is the subject of this Guarantee it sold, in which event the Lessor may, in
terms of the Lease Agreement referred to herein, request the Bank in writing to
transfer this Guarantee to the Lessor’s successor/s in title. The Bank
undertakes to do all things necessary to procure such a transfer to such a third
party.

INITIAL HERE

--------------------------------------------------------------------------------

Page 30 of 36

Notwithstanding anything contained in this Guarantee, the Lessor shall be
entitled to call on payment in terms of this Guarantee in the event of the
Lessee remaining in occupation of the premises beyond the expiry date of the
Lease Agreement referred to herein.

Any change to the terms and/or conditions of this Guarantee, must first be
agreed to in writing by the Lessor, the Lessee and the Bank.

FOR: ______________ BANK OF SOUTH AFRICA LIMITED at _______________________

on _______________

      (Authorised Signatory)    (Authorised Signatory)

INITIAL HERE

--------------------------------------------------------------------------------

Page 31 of 36

ANNEXURE C

PLAN

INITIAL HERE

--------------------------------------------------------------------------------

Page 32 of 36

ANNEXURE D

DEED OF SURETYSHIP

I/We the undersigned,

__________________________________identity number: _____________________________

of ___________________________________________________________________(address)

do hereby bind myself/ourselves as Surety(ies) and Co-Principal Debtors(s)
jointly and severally to:

BUZZ TRADING 199 (PTY) LTD
(Registration Number )
(hereinafter called “the Lessor”)

for the due and proper fulfilment of all the obligations of, and for the
punctual payment of all sums which are or may become due by:

NET 1 APPLIED TECHNOLOGIES SOUTH AFRICA LIMITED
(Registration Number )

(hereinafter called “the Lessee”)

or its successors in title or assigns, to the Lessor, from whatsoever nature and
howsoever arising, including but not limited to the Agreement of Lease to which
this Deed is annexed, its cancellation or termination, in respect of premises in
the Property known as PRESIDENT PLACE. We acknowledge ourselves to be fully
acquired with all the terms and conditions of the said Lease.

I/We agree and declare that:

1.

No act of indulgence, relaxation or grace granted by the Lessor to the Lessee or
any amendment of the obligations existing between the Lessee and the Lessor
shall prejudice or affect the Lessor's rights in terms hereof, and if any action
by the Lessor results in a novation of any debt or liability between the Lessor
and the Lessee or if any transaction between the Lessee and Lessor is terminated
in terms of any statute or law in force from time to time, and a new transaction
concluded in place thereof, or occupancy of the premises continues, or the
Lessee holds over after cancellation, then without limitation to the aforegoing,
I/we undertake and agree to be similarly bound as Surety(ies) and Co- Principal
Debtor(s) in favour of the Lessor for such novated debt or liability or such
newly concluded transaction;

    2.

The Lessor shall be entitled, in writing, without prejudice to its rights and
without detracting from my/our liability hereunder, to release any securities or
other sureties given to it or to give time to or compound with or make any
arrangements with the Lessee in regard to the fulfilment of any of the Lessee's
obligations as the Lessor in its absolute discretion deems fit;

INITIAL HERE

--------------------------------------------------------------------------------

Page 33 of 36

3.

If there is provision in this document for signature by more than one person of
this Suretyship and one or more of those persons do not sign the Suretyship,
that fact shall not affect the liability of the person(s) who does/do sign this
document;

   

This Suretyship shall establish a continuing covering liability on my/our part
for whatever amount(s) and whatever other obligation(s) will be owing by the
Lessee to the Lessor for the time being, notwithstanding any intermediate
discharge or settlement of or fluctuations in the account and notwithstanding
the death, insolvency (which term shall for all the intents and purposes of
these presents include sequestration, surrender, winding up and judicial
management, whether provisional or final) or legal incapacity of the Lessee or
any other Surety(ies) for and/or co-principal debtor(s) with the Lessee,

    4.

This Suretyship shall be in addition to and without prejudice to any other
Suretyship of securities now held or hereafter held by the Lessor from or on
behalf of the Lessee;


5. (a)
The amount of my/our indebtedness hereunder and that of the Lessee to the Lessor
at any time, shall be determined and proved by a certificate signed by the
Lessor(or by one of the Lessor's officials whose appointment, qualification
and/or authority need not be proved);


  (b)

A certificate in terms of sub-clause (a) hereof shall be binding on me/us, shall
be prima facieof the amount of my/our indebtedness hereunder, and shall be valid
as a liquid document against me/us in any competent court for the purpose of
obtaining provisional sentence or judgement against me/us thereon;


6.

Should the Lessor cede its claim against the Lessee to any third party, then the
Surety/Sureties hereby irrevocably consent to such cession, whereafter this Deed
of Suretyship shall be deemed to have been given by me/us to such cessionary who
shall be entitled to exercise all his rights in terms of this Deed of Suretyship
as if such cessionary were the Lessor. The aforegoing shall in no way limit the
operation of law in the event of a sale and transfer of the property to any
third party/parties;

    7.

I/We renounce the benefits of excussion, non numeratae pecuniae, errore
calculis, non causa debiti, division and cession of action, the full meaning and
effect whereof I/we know and understand;

    8.

I/we choose domicilium citandi et executandi at the Premises let by the Lessor
to the Lessee in terms of the Agreement of Lease to which this Suretyship is an
annexure;

    9.

If a signatory hereof is a company, close corporation (or other juristic person)
(hereinafter referred to as “the estate”), that entity does hereby warrant and
represent to the Lessor that it has authority for the granting of this Deed of
Suretyship in terms of its statutory documents and has a material interest in
securing the indebtedness covered by this Suretyship, which is entered into for
its direct or indirect benefit. The person signing this Suretyship on behalf of
the Company shall be deemed by virtue of such signature to be party to the
aforegoing warranty and representation in his personal capacity jointly and
severally with the Company.

    10.

If the estate of the Lessee is provisionally or finally sequestrated or (if the
Lessee is a Company or Closed Corporation or other juristic person) it is placed
under provisional or final winding up, my/our liability hereunder shall not be
affected in any way.

INITIAL HERE

--------------------------------------------------------------------------------

Page 34 of 36

11.

This Suretyship constitutes the entire agreement between me/us and the Lessor,
and no variation or consensual cancellation thereof shall be of any force or
effect unless it is in writing and signed by both the Lessor and me/us.

    12.

I/we acknowledge that no representations whatever have been made to me/us in
order to induce me/us to sign this Suretyship.

    13.

I/We acknowledge that the Lessor shall be entitled to conduct enquiries at
credit bureaus and/or financial institutions from time to time.

    14.

Any costs incurred by the Lessor in enforcing the terms of this Suretyship
against me/us will be borne by me/us on the scale as between attorney and own
client including collection commission and tracing fees. I/we furthermore
consent to the jurisdiction of the Magistrate's Court having jurisdiction over
my/our person in respect of all legal steps, which the Lessor may take against
me/us, notwithstanding that the amount claimed or cause of action would
otherwise be beyond the jurisdiction of the Magistrate's Court.

    15.

The Lessor may during the currency of this Deed of Suretyship, obtain one or
more further sureties. I/We hereby agree that such further suretyship shall in
no way prejudice any rights that the Lessor may have against me/us.

    16.

CONSENT TO CREDIT VERIFICATION


16.1.

I/we irrevocably consent to the Lessor and / or his agents requesting any
information available on any credit bureau regarding me/us stipulated herein
from time to time.

    16.2.

This consent includes (but is not limited to) that the Lessor and/or its agents,
as the case may be:


16.2.1.

perform a credit search on my/our credit profile with more than one registered
credit bureau at any time during the currency of this Agreement.

    16.2.2.

should I/we fail to meet its commitments in terms of this Deed of Suretyship,
the Lessor and/or its agents may record my/our non-performance to any credit
bureau.

    16.2.3.

to request a report where the Lessor and/or its agents are monitoring my/our
payment behaviour by researching my/our profile.

    16.2.4.

use any new information and data obtained from any registered credit bureau in
respect of future applications to lease (if applicable).

    16.2.5.

may record the details in respect of my/our account with any registered credit
bureau.

    16.2.6.

may record and transmit details of my/our performance in terms of this Deed of
Suretyship and how the account is conducted by me/us in meeting my/our
obligations in terms of the Deed of Suretyship.


16.3.

The Lessor will give me/us 20 (twenty) business days written notice prior to
forwarding of the details as set out above to any registered credit bureau.

INITIAL HERE

--------------------------------------------------------------------------------

Page 35 of 36

SIGNED at ________________________________________________________on
_______________day of _________________________ 20____

 

_____________________________________________________

SURETY (Full Signature)

      AS WITNESS   PRINT NAME (WITNESS)

 

IF APPLICABLE, TO BE FILLED IN BY SPOUSE:

By my signature hereto, I   ____________________________________________

(ID number: _________________________________________) (spouse) married in
community of property to _________________ hereby give my consent in the
presence of the undersigned witnesses to _____________________ binding
himself/herself as surety to __________________for and on behalf of
__________________trading as __________________________

*See NOTE below, if applicable Surety's wife/husband and two witnesses must sign
below.

 

AS WITNESSES:

1. ____________________________________                     2.
____________________________________ ____________________________________  
(FULL SIGNATURE) (Spouse)  

<STRIKE>If not applicable, please state reason:              
___________________________________
(For example: married by A.N.C. or unmarried etc.)

NOTE: If the surety is married in community of property his/her spouse must
consent the Suretyship in terms of Section 15 of the Matrimonial Property Act
No. 88 of 1984.

INITIAL HERE

--------------------------------------------------------------------------------

Page 36 of 36

ANNEXURE E

REINSTATEMENT OF LEASED PREMISES

1.

The Lessee shall on cancellation, or prior to termination or expiry of this
lease, at the Lessee’s cost and expense reinstate the Leased Premises in:


1.1

the same good order and condition, as at the Commencement Date; alternatively

    1.2

a basic condition consisting of a screed floor, white painted walls, standard
ceiling; alternatively

    1.3

any combination of the conditions described in clauses 1.1 and 1.2 as directed
by the Lessor in writing;

   

in all instances, fair wear and tear excepted, and to make good and repair at
the Lessee’s cost and expense any disrepair, damage or breakage, or at the
Lessor’s written option, to reimburse the Lessor for the cost of so doing and/or
the cost of replacing any broken or damaged articles.


2.

In addition to the above, the Lessee shall:


2.1

arrange for a skip to be provided for the building rubble which includes tiles,
ceiling boards, any plumbing and building material. No waste bins that belong to
the Building may be used to transport rubble. Any damage to the bins will be
billed to the Lessee’s account.

    2.2

advise his contractors / sub-contractors that the Common Areas and facilities
are used at the user’s own risk, and the Lessor shall not be liable for injury
to any person or for any damage or loss, however caused.

    2.3

ensure that his contractors / sub-contractors do not obstruct to the entrances
to parking areas, lifts, loading zones, driveways, passages or arcades in any
way whatsoever.

    2.4

not do or permit or cause anything to be done which, in the reasonable opinion
of the Lessor, constitutes a nuisance or may cause inconvenience to, or in any
way disturb the peace of the Lessor or other lessees in the Property or which
may detract from the general neat appearance of the Property or the Leased
Premises.

    2.5

complete a take back inspection with a representative of the Lessor or its agent
(including a handover of all keys, duplicate keys and panic buttons in good,
working order).

    2.6

obtain at its own cost and provide the Lessor with a Certificate of Electrical
Compliance and Occupancy Certificate upon demand.

    2.7

The Lessor shall notify the Lessee of any disrepair, damage or breakage, which
require repairs within 30 days of the termination of this Agreement. Failing
which the premises shall be deemed to have been left by the Lessee in the same
good order and condition as on the commencement date and the Lessor shall have
no further claim against the Lessee in the relation to any required repairs.

INITIAL HERE

--------------------------------------------------------------------------------